 
 




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


    BOARD OF COMMISSIONERS FOR
    DOUGLAS COUNTY, COLORADO,
                              Plaintiff,
    v.                                               Civil Action No. 17-cv-03171-RM-MJW
    CROWN CASTLE USA, INC. and T-
    MOBILE WEST LLC,
                       Defendants.


                  DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

         Facilitating the deployment of wireless facilities is a national priority. Central to that

objective is the modernization of existing wireless facilities, which must be done routinely as

technology advances, additional radiofrequency spectrum is put into use, and network needs

change. Such modifications are often far less obtrusive than building new facilities. In 2012,

recognizing that local jurisdictions were unreasonably delaying wireless technology upgrades,

Congress enacted Section 6409(a) of the Middle Class Tax Relief and Job Creation Act, which

mandates that local jurisdictions may not deny, and shall approve, eligible facilities requests

(“EFRs”)—i.e., those requests that do not result in a substantial change to the physical dimensions

of an existing facility. In 2014, the Federal Communications Commission (“FCC”)—the agency

charged with implementing Section 6409—defined “substantial change,” set out a series of timing

requirements, and determined that an EFR not acted upon by the deadline is deemed granted.

         In 2017, Crown Castle and T-Mobile (“Applicants”) submitted precisely the type of request

envisioned by Section 6409: an application to modify an existing facility located in rural Douglas

County (the “Application”). In seeking to add just one foot to the overall height and less than two

                                                 1
 
 
 




feet to the diameter of the facility, Applicants were well within the EFR size limits established by

the FCC. The County refused to act on the Application, claiming that the increase in size defeated

the “concealment elements” of the existing pole, despite the fact that Applicants proposed retaining

the shroud that fully conceals the antennas from view. Ultimately, pursuant to federal law, T-

Mobile was forced to send a “deemed grant” letter in December, which the County then challenged

in this Court. In addition to arguing the Application was not an EFR, the County now takes the

position that it did deny the Application, back in June 2017, and therefore Applicants’ December

deemed grant letter was untimely. The County is either trying to rewrite history, or it intentionally

tried to put the Applicants in limbo, depriving Applicants of the right to seek review but

nevertheless subjecting them to a ticking clock that the County could later invoke to claim

Applicants had waived their rights. Either way, the County’s conduct should not be rewarded.

              The record shows that Applicants’ submission was an EFR, Applicants properly exercised

their right to a deemed grant of that EFR, the County has deprived Applicants of a federal right in

violation of 42 U.S.C. § 1983, and Plaintiff’s conduct prohibits the provision of wireless services

in violation of federal law. Defendants are entitled to a declaration that the deemed grant is

effective, an injunction to enable construction, and reasonable costs and attorney’s fees.1

                                                               BACKGROUND

              Crown Castle and T-Mobile are in the business of providing wireless telecommunications

service. As part of its nationwide network, T-Mobile operates wireless facilities at a site in rural


                                                            
1
       As discussed below, the parties have briefed a number of these issues in pending motions
to dismiss and for judgment on the pleadings. Now that discovery has closed, Defendants submit
this Motion for Summary Judgment in accordance with the court’s scheduling order. The parties
conferred on November 1, 2018 regarding this Motion but were unable to reach agreement.
                                                2
 
 
 




Douglas County, Colorado, and Crown Castle manages the site. Statement of Facts ¶¶ 4, 9

(“SOF”). The site consists a 35’ monopole of a stealth design, meaning that the wireless equipment

is contained within a canister and therefore shrouded from view. Id. ¶¶ 5-7.

       Applicants submitted an EFR Application on April 27, 2017 pursuant to an EFR-specific

process established by the County’s Planning Services department. SOF ¶¶ 10-12. On May 4,

2017, Planning Services staff acknowledged receipt of the EFR application and provided a copy

of the original Site Improvement Plan so that Applicants could show the proposed changes. Id. ¶

14. On May 18, 2017, Applicants returned a redline of the Site Improvement Plan provided to

Applicants by the County, the last item submitted in support of the Application. Id. ¶¶ 13-15.

       On June 22, 2017, the Applicants met with Planning Services staff to discuss the

Application, a meeting that was memorialized in a memorandum (“June 29 Memorandum”). SOF

¶ 16. The June 29 Memorandum stated the staff’s positions that “[t]he County’s design standards

for personal wireless communication facilities do not support a 38 [inch] canister or pole diameter

for this site,” that “[a]n expansion to 38 [inches] no longer provides a stealth design,” and that “the

canister diameter should not be significantly different from that of the pole itself.” Id. ¶ 17. The

Memorandum further stated that the Applicants’ “proposed design [for the modification] does not

meet the approval standards” in the County’s regulations, “recommend[ed] that [the Applicants]

consider alternative designs or locations that can accommodate the increased antennas and other

equipment in a stealth manner,” and advised the Applicants to prepare a subsequent submittal that

“address[ed] the comments from this Presubmittal Review.” Id.

        Importantly, the County regulations referred to in the June 29 Memorandum do not define

“concealment elements” or set specific criteria for stealth monopoles, and neither the regulations

                                                  3
 
 
 




nor the Memorandum refer to “concealment elements,” “eligible facilities requests,” Section 6409,

or the FCC’s implementing regulations. SOF ¶¶ 18-19. The June 29 Memorandum did not contain

any language indicating that the County was denying the Application, and the County has been

careful in this litigation not to characterize the Memorandum as a denial. Id. ¶ 20-21.

       On October 24, 2017, T-Mobile submitted a letter (“Oct. 24 Letter”) responding to the

County’s concerns. SOF ¶ 22.   The letter stated that because the modification requested in the

Application would neither effect “a substantial change” nor “defeat the concealment elements” of

the structure, as those terms are defined by federal law, the Application was an EFR that by law

must be granted within the timeframe (“shot clock”) established by the FCC. Id. The letter further

advised the County that “in the interest of finding a good faith resolution of this dispute, T-Mobile

is treating [the County’s request for a subsequent submittal at the June 22 meeting] as timely made”

for purposes of the FCC’s shot clock for EFR processing, and that the October 24 Letter restarted

the shot clock, which began when the Application was complete (May 18, 2017), and was tolled

beginning on the date the County requested a subsequent submittal (June 22, 2017). Id. ¶ 23.

       The County responded to the Oct. 24 Letter by asserting that there was no active application

pending, to which T-Mobile responded in a letter in disagreement. SOF ¶¶ 24-25. T-Mobile then

issued a final letter on December 1, 2017 stating that, “pursuant to [Section 6409] and [FCC rules,]

the Eligible Facilities Request application submitted to Douglas County, Colorado on May 18,

2017 . . . is now DEEMED GRANTED.” Id. ¶ 26. The letter advised the County that the proper

recourse to contest the deemed grant was to challenge it in a court of competent jurisdiction. Id.

       The County brought this action to challenge the deemed grant, and Applicants

counterclaimed, seeking to enforce it. Specifically, Applicants sought (i) a declaratory judgment

                                                 4
 
 
 




that the Application is deemed granted and that Applications may begin construction, (ii)

injunctive relief to enable that construction, and (iii) costs and reasonable attorney’s fees pursuant

to 42 U.S.C. § 1988. The County moved to dismiss Applicants’ claim for fees, and the parties

briefed that issue. As the motion to dismiss remained pending and the discovery period continued,

Applicants’ request remained un-granted, and Applicants were unable to make the modifications

necessary to improve its wireless service and expand T-Mobile’s use of FCC-licensed frequencies.

Both parties having pled on the issues of whether the Application was an EFR and whether

Applicants had properly exercised a deemed grant remedy, Applicants filed a Motion for Judgment

on the Pleadings to facilitate resolution of the central dispute. All briefing on this motion has been

completed, and both parties’ motions remain pending.

       Although the Court has scheduled a hearing on the pending motions, the Court’s order did

not affect the summary judgment motion deadline. Discovery has concluded, and Defendants’

positions continue to be correct. Accordingly, Defendants now move for summary judgment.

                                   STANDARD OF REVIEW

       Under Fed. R. Civ. P. 56, summary judgment is proper “if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” A reviewing court “must view the evidence in the light most favorable to the [opposing]

party,” but “the moving party’s initial burden is slight,” requiring only that the movant “allege an

absence of evidence to support the opposing party's case and identify supporting portions of the

record.” Evans v. Bd. of Cty. Comm’rs, 752 F. Supp. 973, 975 (D. Colo. 1990). In response, the

nonmovant bears the burden of establishing genuine issues of material fact; mere “[c]onclusory

allegations will not establish an issue of fact sufficient to defeat summary judgment.” Id.

                                                  5
 
 
 




                                           ARGUMENT

       The Applicants’ claims must succeed because: (i) under federal law, Applicants’ request

was an EFR that the County was required to grant; (ii) Applicants’ properly exercised the deemed

granted remedy that federal law affords EFRs; (iii) Plaintiff has deprived Applicants of a federal

right in violation of Section 1983; and (iv) Plaintiff’s conduct has the effect of prohibiting the

provision of wireless services in violation of federal law. Defendants have articulated the legal

arguments supporting the first three points at length in its opposition to Plaintiff’s Motion to

Dismiss Defendants’ Section 1983 count and Defendants’ subsequent Motion for Judgment on the

Pleadings, and discovery has not altered the analyses. For ease of the Court’s reference, and in

light of the different standard of review at the summary judgment stage, Defendants recount these

legal arguments briefly below, as well as provide the legal basis for unlawful prohibition of service.

I.     APPLICANTS’ REQUEST WAS AN EFR THAT PLAINTIFF WAS REQUIRED
       TO GRANT UNDER FEDERAL LAW

       Section 6409 provides that “a State or local government may not deny, and shall approve,

any eligible facilities request for a modification of an existing wireless tower or base station that

does not substantially change the physical dimensions of such tower or base station.” 47 U.S.C. §

1455(a)(1). Under the FCC’s rules, a proposed modification “substantially changes the physical

dimensions” of the tower if it adds more than 10 percent or more than 10 feet to the height

(whichever is greater) or adds an appurtenance larger than 20 feet, or if “[i]t would defeat the

concealment elements of the eligible support structure.” 47 C.F.R. § 1.40001(b)(7)(i), (v).

       The site at issue is a 35-foot-tall pole with a canister shroud concealing the wireless

equipment at the top. The Application proposed adding one foot to the overall height of the pole

and increasing the diameter of the canister shroud by 20 inches. SOF ¶ 11. Although both
                                                  6
 
 
 




dimensions are well within the limits prescribed by the FCC for EFRs, Plaintiff maintains that it

was not required to grant the Application because the proposed changes defeat concealment

elements associated with the pole. But this is incorrect. In its 2014 Infrastructure Order, the FCC

explained that for “concealed or ‘stealth’-designed facilities— i.e., facilities designed to look like

some feature other than a wireless tower or base station,” modifications that would undermine the

structure’s “concealment elements . . . such as painting to match the supporting façade or artificial

tree branches, should be considered substantial.” 29 F.C.C.R. 12865, 12950, ¶ 200 (2014) (“2014

Order”). The proposed changes do not impact the “concealment elements,” as a matter of law.

       Although the County argues that the pole at issue is a “stealth wireless communications

facility” that was “specifically intended to look like other utility poles in the area,” and that the

initial Site Improvement Plan “was approved because of the concealment elements of the

structure’s design,” Compl. ¶¶ 48-49 (Doc. 1), the uncontested facts belie these assertions. The

Site Improvement Plan does not specify that the facility is intended “to look like other utility poles

in the area,” nor does it explicitly reference any “concealment elements” as prerequisites for

approval. The Plan includes only two potential “concealment elements” (concealment of antennas

within a canister and the color of the pole, SOF ¶ 7), both of which were retained in the Application.

       Nor do County regulations establish concealment elements of the type Plaintiff now

identifies. The County’s Design Standards merely assert vague principles for integrating facilities

into the surrounding environment, and do not require that a pole be a particular diameter or even

a particular shape. SOF ¶ 18; Ex. E § 2703A.01 (requiring that facilities be “architecturally and

visually (color, bulk, mass, size) compatible with surrounding existing buildings”). In fact, to the

extent the Design Standards mention “stealth or faux structures,” the examples given (“windmills,

                                                  7
 
 
 




silos and light standards”) do not include the facility at issue here. Compl. ¶ 46.

              In the County’s view, localities should be able to unilaterally (and retroactively) designate

which aspects of a facility’s design are “concealment elements,” and should also have the

subjective discretion to determine when an otherwise-permissible change in size renders a pole

insufficiently pole-like. But a subjective standard of this kind, leaving localities with nearly

complete discretion to reject modifications regardless of size and scope, is completely inconsistent

with the 2014 Order. There, the FCC adopted a test “defined by specific, objective factors rather

than the contextual and entirely subjective standard advocated” by some commenters,2 noting

that an objective approach was consistent with “the overwhelming majority of State collocation

statutes adopted since the passage” of Section 6409. 2014 Order ¶ 190. If jurisdictions could

construe concealment elements as including the particular size and shape of every facility,

municipalities could completely circumvent the objective size limits that the FCC imposed.

II.           APPLICANTS PROPERLY EXERCISED THE DEEMED GRANT REMEDY

              A.             Applicants’ EFR Was Deemed Granted on December 1, 2017.

              To meet Section 6409(a)’s objectives to “reduc[e] delays in the review process” and

“facilitat[e] the rapid deployment of wireless infrastructure,” 2014 Order ¶ 15, FCC rules require

localities to approve an EFR application within 60 days. 47 C.F.R. § 1.40001(c)(2). The shot

clock may also be tolled by “mutual agreement,” which is not required to be in writing. Id. §

1.40001(c)(3). If a local government “fails to approve or deny” an EFR within the shot clock, as

                                                            
2
        The FCC’s decision to impose an objective test was based in part on the facts that (a)
Congress “took care to refer” to measurable “physical dimensions,” rather than a more subjective
set of criteria, (b) Congress intended the review of these facilities to take place in a timely
fashion, and (c) “disputes arising from a subjective approach would tend to require longer and
more costly litigation to resolve.” 2014 Order ¶ 189.
                                                  8
 
 
 




adjusted by any tolling, “the request shall be deemed granted.” Id. § 1.40001(c)(4). A deemed

grant is effective when the “applicant notifies the applicable reviewing authority in writing.” Id.

       The present case followed exactly the trajectory envisioned by the FCC. The Applicants

submitted a complete EFR on May 18, 2017, starting the 60-day review period. Applicants met

with Planning Staff on June 22. Because the Applicants believed that through further collaboration

the parties could “resolve their differences” without resorting to litigation, 2014 Order, ¶ 236, the

Applicants treated the June 22 meeting as a request that tolled the shot clock. SOF ¶ 23. On

October 24, the Applicants provided additional information to resolve the County’s doubts as to

whether it was legally required to grant the Application, thereby restarting the shot clock. Id. The

County did not request any further information within 10 days and, accordingly, when the County

neither granted nor denied the Application by November 18, the shot clock expired and Applicants

were entitled to a deemed grant. On December 1, 2017, the Applicants notified the County via

letter that the Application was deemed granted as of that date.

       B.      The Deemed Grant Is Effective, and Applicants Are Entitled to Enforce It.

       The County argues that even if the Application is an EFR, the Applicants’ deemed grant is

“void.” This is incorrect. First, the County claims that the June 29 Memorandum denied the

Application, and accordingly the deemed grant is not subject to challenge because the Applicants

did not bring suit within 30 days. Compl. ¶¶ 68, 85. Yet nowhere in the Memorandum does the

County state either that it was denying the Application or that the County did not consider the

Application to be an EFR. In fact, the Memorandum does not use any version of the terms “deny,”

“EFR,” “substantial change,” or “concealment element,” nor does it cite Section 6409 or the

Commission’s implementing rules. SOF ¶¶ 19-20. Instead, the Memorandum “recommend[s] that

                                                 9
 
 
 




[Applicants] consider alternative designs or locations that can accommodate the increased

antennas and other equipment in a stealth manner,” and invites a further submittal to “address the

comments from this Presubmittal Review.” Id. ¶ 17.

       The Applicants did not consider this document to be a denial or a final determination that

the request was not an EFR, and neither should this Court. The Memorandum uses no language

that would indicate it was a denial, and its direction to submit supplemental information supports

that it was not. Indeed, had the Applicants gone to court on the basis of the Memorandum in mid-

2017, the County would have undoubtedly argued that the claim was not ripe. Moreover, just as

“a contract should be construed most strongly against the drafter,” United States v. Seckinger, 397

U.S. 203, 210 (1970), any ambiguity about the meaning of the Memorandum should be resolved

against the County, particularly given both the strong policy interest in ensuring clarity of

government action that triggers rights, see, e.g., Athens Cellular, Inc. v. Oconee Cty., 886 F.3d

1094, 1100 (11th Cir 2018) (noting that where there is a right of judicial review, local jurisdictions

may not burden that right by failing to provide clear notice), and the “Federal interest reflected in

Section 6409(a)” to “expedite personal wireless service facilities siting.” 2014 Order, ¶¶ 236, 243.

       Finally, even if the Memorandum could properly be read as a denial, that Applicants were

not obligated to bring a claim within 30 days. Although the FCC said that it sees “no reason why”

claims “cannot and should not be brought within 30 days” of a denial, it did not impose regulations

to this effect, instead leaving “enforcement of such claims” to the courts. 2014 Order, ¶ 236. The

circumstances here—where Applicants reasonably believed the County’s Memorandum was not a

denial and that the dispute could still be resolved without litigation—are entirely consistent with

the FCC’s expectation that Section 6409(a) claims be commenced “expeditiously.” Id.

                                                 10
 
 
 




       Second, and in the alternative, the County asserts that even if the June 29 Memorandum

was not a denial, the 60-day processing timeline expired on July 17, 2017, and Applicants were

obligated to send a deemed grant letter within 30 days of that date. As discussed above, the 60-day

processing period was tolled following the June 22 meeting. But even if there was no tolling

whatsoever, nowhere does the Commission require that a deemed grant letter be sent within 30

days. The FCC requires only that it be sent “after the review period has expired.” 47 C.F.R. §

1.40001(c)(4). The 2014 Order’s reference to taking action within 30 days of the “relevant event,”

¶ 236, pertains to the commencement of suit, not the provision of a deemed grant notice.

III.   APPLICANTS ARE ENTITLED TO REASONABLE COSTS AND ATTORNEY’S
       FEES

       Section 1983 imposes liability for “the deprivation of any rights, privileges, or immunities

secured by the Constitution and laws” by anyone acting “under color of any statute, ordinance,

regulation, custom, or usage, of any State.” 42 U.S.C. § 1983. 42 U.S.C. § 1988 (“Section 1988”)

provides that “[i]n any action or proceeding to enforce a provision of” various statutes, including

Section 1983, “the court, in its discretion, may allow the prevailing party . . . a reasonable

attorney’s fee as part of the costs,” including “expert fees.” 42 U.S.C. § 1988(b), (c). By refusing

to act on the Application proposing modifications that federal law provides the County “may not

deny, and shall approve,” Plaintiff has deprived Applicants of a federal right.            Given the

considerable delay caused by Plaintiff’s actions and the strong federal policy interests against these

kinds of delays, the court should award Defendants reasonable attorney’s fees.

       A.      Section 1983 Is Available for Violations of Section 6409.

       As the Supreme Court has explained, Section 1983 is “available to enforce violations of

federal statutes by agents of the State.” Wright v. City of Roanoke Redevelopment & Hous. Auth.,
                                                 11
 
 
 




479 U.S. 418, 423 (1987). This general rule is subject to two exceptions: (1) “where the statute

did not create enforceable rights, privileges, or immunities within the meaning of § 1983”; and (2)

“where Congress has foreclosed such enforcement of the statute in the enactment itself.” Id.

Neither exception is applicable here. Section 6409 plainly creates an individually enforceable

right: it expressly provides that localities “may not deny, and shall approve” eligible wireless

facility modification requests, thus granting the creator of such a request the right to make the

requested modification. Indeed, if such a right did not exist, the FCC would have lacked the

authority to create regulations enforcing that right, which were challenged and upheld by the

Fourth Circuit. Montgomery Cty., Md. v. FCC, 811 F.3d 121 (4th Cir. 2015).

       Nor has Congress foreclosed Section 1983 relief. Such foreclosure can take two forms:

express foreclosure in the statute, or the creation of a “comprehensive enforcement scheme that is

incompatible with individual enforcement actions.” Gonzaga Univ. v. Doe, 536 U.S. 273, 297

(2002) (quotation and citation omitted). Congress did not create a comprehensive enforcement

scheme in Section 6409; indeed, it did not create an enforcement scheme at all. See, e.g., Golden

State Transit Corp. v. City of Los Angeles, 493 U.S. 103, 109 (1989) (Section 1983 was available

where statute was silent as to enforcement mechanism for “preventing state interference with

federally protected labor rights”). That the FCC created an enforcement mechanism in its

regulations does not change the analysis, because the FCC’s conclusion that Section 6409

authorizes a specific remedy does not mean that it forecloses others. The Supreme Court’s decision

in City of Rancho Palos Verdes confirms this analysis. There, the Court held that Section

332(c)(7)(B)(v), a separate provision of the Communications Act unrelated to Section 6409,

contained an enforcement scheme sufficient to foreclose Section 1983. City of Rancho Palos

                                                12
 
 
 




Verdes, Cal. v. Abrams, 544 U.S. 113, 120 (2005). Unlike Section 6409, however, Section 332

contained an enforcement mechanism, requiring applicants to seek judicial review of (non-EFR)

zoning decisions within 30 days after final action by a locality. See id. Congress passed Section

6409 sixteen years after Section 332 and seven years after City of Rancho Palos Verdes. It was

well aware of how to create a comprehensive enforcement mechanism, and declined to do so here.

       B.      Plaintiff Has Deprived Defendants of a Federal Right in Violation of Section
               1983.

       A local government is liable under Section 1983 when “execution of [that] government’s

policy or custom, whether made by its lawmakers or by those whose edicts or acts may fairly be

said to represent official policy,” causes the deprivation of a federal right. Monell v. Dep't of Soc.

Servs., 436 U.S. 658, 694 (1978). Official government policy includes the acts, including a single

act, of final policymaking officials. Pembaur v. City of Cincinnati, 475 U.S. 469, 480-81 (1986);

Simmons v. Uintah Health Care Special Dist., 506 F.3d 1281, 1285 (10th Cir. 2007). The Tenth

Circuit outlines three factors to consider when determining whether an official is a final

policymaker: “(1) whether the official is meaningfully constrained by policies not of that official's

own making; (2) whether the official's decision are final—i.e., are they subject to any meaningful

review; and (3) whether the policy decision purportedly made by the official is within the realm of

the official's grant of authority.” Randle v. City of Aurora, 69 F.3d 441, 448 (10th Cir. 1995).

Applying these three factors to the uncontroverted facts confirms that the staff of Planning Services

are final policymakers for the purpose of acting on EFR applications, and accordingly that their

failure to act on the Application has deprived Defendants of a federal right.

       First, the Planning Services staff was not meaningfully constrained by extrinsic policies.

The Planning Services’ staff indisputably acted pursuant to its own policies with regard to EFRs,
                                                 13
 
 
 




without any constraints imposed by other decisionmakers in the County. Nothing in the County’s

zoning regulations addresses EFRs, SOF ¶ 18, and the County has offered no other legal argument

demonstrating that how Planning Services staff handles EFRs is governed or constrained by some

extrinsically developed law or policy. Rather the County admitted in its Complaint that, “[t]he

County’s Department of Community Development—Planning Services Division (“Planning

Services”) has an abbreviated application process (“EFR Process”) for telecommunications

applicants proposing collocation, removal or replacement of transmission equipment on existing

approved cellular towers and base stations under Section 6409(a).” SOF ¶ 27. Moreover, the

Planning Services’ EFR policy appears only on its eligible facilities request form—it is not in the

Zoning Resolution or any other County ordinance. SOF ¶ 28. That form makes no reference to

the Zoning Resolution or any local law constraining Planning Services’ review. SOF ¶ 29.

       Because Planning Services staff acted pursuant to their own procedures and involved no

other County officials or employees, they were not meaningfully constrained by extrinsic policies.

See Vogt v. City of Hays, Kansas, 844 F.3d 1235, 1250–52 (10th Cir.), cert. granted sub nom. City

of Hays, Kan. v. Vogt, 138 S. Ct. 55 (2017), and cert. dismissed as improvidently granted sub

nom. City of Hays, Kans. v. Vogt, 138 S. Ct. 1683 (2018) (refusing to dismiss “final policymaker”

theory where “there is nothing in the municipal ordinances suggesting that [another policymaker]

plays a meaningful role in disciplinary decisions within the police department”); Dill v. City of

Edmond, Okl., 155 F.3d 1193, 1211 (10th Cir. 1998) (police chief was final policymaker when

plaintiff’s “transfer occurred pursuant to a policy adopted by” the police chief); Brown v. Whitman,

651 F. Supp. 2d 1216, 1232 (D. Colo. 2009) (finding that the “best evidence of the identity of the

final policymaker” was the author of the relevant policy). Although the County Zoning Ordinance

                                                14
 
 
 




has standards governing “personal wireless communication facility design standards,” SOF ¶ 18,

they say nothing about EFRs. As discussed above, per federal law, EFRs are to be treated

differently than ordinary wireless siting applications. Accordingly, the County’s general wireless

facility standards do not have any bearing on this analysis. See Flanagan v. Munger, 890 F.2d

1557, 1568–69 (10th Cir. 1989) (contrasting city manager’s general management and supervision

over the police department with police chief’s direct authority over the matter at issue, and finding

chief to be final policymaker).

       Second, Planning Services’ actions with respect to the Application were final. Because

Section 6409 mandates local approval of EFRs, a locality can deprive an applicant of its federal

right to make eligible modifications either by denying the application, or, as happened here, by

failing to take action on the application within the FCC-established timeframe. 47 C.F.R. §

1.400001(c)(2); 2014 Order ¶ 214 (explaining that without a mandatory shot clock, “a State or

local government could evade its statutory obligation to approve covered applications by simply

failing to act on them”). Because Planning Services’ failure to grant or deny the application within

the shot clock triggered the deemed grant, this conduct is necessarily final.

       Planning Services’ actions were not subject to meaningful review. Douglas County alleges

that Planning Services are not final policymakers because, as a general matter, staff decisions are

appealable to the Board of Adjustment under Colorado law. County’s MTD at 6 (Doc. 30). Even

assuming that Planning Services’ failure to act was appealable to the Board of Adjustment,

Plaintiff’s argument is untenable given the requirements of Section 6409. The Application was

deemed granted when Section 6409’s shot clock expired. Therefore, additional procedure after

that expiration—such as an appeal to the Board of Adjustment—would violate Section 6409.

                                                 15
 
 
 




Because the County’s purported review process is not possible under Section 6409, it cannot

constitute meaningful review. See Randle, 69 F.3d at 449 (declaring that review must be

“meaningful—as opposed to merely hypothetical.” (emphasis in original)); see also Holloman ex

rel. Holloman v. Harland, 370 F.3d 1252, 1293 (11th Cir. 2004) (no meaningful review where

“appellate process…was theoretically available on paper,” but unavailable “as a practical matter”).

       Even if Planning Services could be considered to have denied the Application in the June

29 Memorandum, it cannot be that this was a “non-final” determination. The County took the

position in its Complaint that the Memorandum triggered Defendants’ obligation to “challenge the

County’s determination” by “commencing an action in a court of competent jurisdiction,” SOF

¶ 30, a position that is irreconcilable with the County’s assertions now that Planning Services is

unauthorized to render final decisions. Moreover, a mandatory internal appeal would suffer from

the same infirmity as requiring such an appeal after a failure to act: applicants would be unable to

secure a decision within the 60-day timeframe mandated by federal law. The Board of Adjustment

appeals process itself takes at least 30 days to complete. See Douglas Cty., Colo., Guide to

Appeals, https://www.douglas.co.us/documents/appeals-information-packet.pdf (last visited Oct.

30, 2018). Under federal law, Douglas County and other local jurisdictions have 30 days to review

an application for completeness. 47 C.F.R. § 1.400001(c)(3)(i). Thus, even if Douglas County had

provided a mechanism for appealing Section 6409 decisions to the Board of Adjustment—which

it did not, SOF ¶ 31—the appeal process would have to be initiated on the day the initial

completeness review finished (i.e., well before even an initial decision is required) in order to have

any chance of finishing within the prescribed 60-day limit. Here, Planning Services issued its

Memorandum 42 days after submission of the Application, making it impossible for the appeal

                                                 16
 
 
 




process to have concluded before expiration of the shot clock. Planning Services’ determinations

must be final or the EFR process violates Section 6409.

          Third, Planning Services acted within the scope of its authority when it failed to approve

Applicants’ eligible facilities request. As discussed above, Douglas County authorized Planning

Services to establish a process for reviewing eligible facilities requests, and to review submitted

requests. SOF ¶ 27. The staff’s review process and its review of requests such as Applicants’ falls

squarely within that delegation. Accordingly, all three Randle factors are met, and Planning

Services’ failure to grant the Application was conduct by a final policymaker that deprived

Applicants of a federal right in violation of Section 1983.

          C.     The Court Should Award Reasonable Costs and Attorney’s Fees.

          Plaintiff’s failure to grant Applicants’ EFR has deprived Applicants of their federal right

to modify their wireless facilities. Because Plaintiff’s actions violate Section 6409, the actions

were committed by a final policymaker, and Congress has not foreclosed such relief, Defendants

have a claim under Section 1983 and are entitled to reasonable costs and attorney’s fees, including

expert fees, under Section 1988. Particularly given the extent to which the County’s delay and

attempted gamesmanship of the process frustrate the national priority to bring advanced

telecommunications services to all Americans, and the need to signal to other municipalities that

such conduct will not be tolerated, the Court should grant Defendants’ request for costs and fees.

    IV.        APPLICANTS ARE INDEPENDENTLY ENTITLED TO RELIEF BECAUSE
               DENIAL OF THE APPLICATION WOULD HAVE THE EFFECT OF
               PROHIBITING SERVICE IN VIOLATION OF FEDERAL LAW.

          Plaintiffs have also effectively prohibited wireless service, which provides an independent

ground for relief. Section 332 of the Communications Act provides that regulation of the

                                                  17
 
 
 




“modification of personal wireless service facilities by any State or local government or

instrumentality thereof . . . shall not prohibit or have the effect of prohibiting the provision of

personal wireless services.” 47 U.S.C. § 332(c)(7)(B)(i)(II). One way that an entity can prevail

on a claim of effective prohibition is to demonstrate that (1) preventing construction of the

proposed facilities prevents the entity from closing a “significant gap” in existing services; and (2)

the proposed facilities were the “least intrusive means” of closing the gap. AT&T Mobility Servs.,

LLC v. Vill. of Corrales, 642 F. App’x 886, 889 (10th Cir. 2016).3

              The Tenth Circuit has confirmed that “[a]s to whether there was a significant gap. . . there

are no bright-line rules but . . . each case is to be considered on its own, taking into account a

number of factors . . . including the gap’s physical size and location, the number of affected

customers, dropped-call or failure rates, and whether the purported gap affects a plaintiff's ability

to provide outdoor, in-vehicle, and in-building coverage.” Id. (quotation marks omitted). The

court need not consider every factor to find that a significant gap exists, id. at 891, and a lack of


                                                            
3
        In its 2018 Infrastructure Order, the FCC emphasized that tests such as those that look at
the “significant gaps” are not the only—or even the primary—means to show a prohibition. The
agency concluded instead that there is an effective prohibition any time a locality “materially
inhibits or limits the ability of any competitor or potential competitor to compete in a fair and
balanced legal and regulatory environment.” Accelerating Wireless Broadband Deployment by
Removing Barriers to Infrastructure Investment, WT Dkt. Nos. 17-79, 17-84, FCC 18-13, ¶16 (rel.
Sept. 27, 2018) (“2018 Infrastructure Order”). “This test is met not only when filling a coverage
gap but also when densifying a wireless network, introducing new services or otherwise improving
service capabilities.” Id. ¶ 37. “Decisions that have applied solely a ‘coverage gap’-based
approach under Section 332(c)(7)(B)(i)(II) reflect both an unduly narrow reading of the statute and
an outdated view of the marketplace.” Id. ¶ 40. While the 2018 Infrastructure Order clarifies that
Sections 253 and 332 extend to material inhibitions well beyond those that create a significant gap,
where, as here, a carrier can show a significant gap, that continues to represent a violation of
Section 332, though a carrier need no longer show that the facility in question is the “least
intrusive” means of filling that gap. Id. at fn. 94 (rejecting tests that “requir[e] applicants to show
that the proposed facilities are the ‘least intrusive means’ for filling a coverage gap”).
                                                    18
 
 
 




in-building coverage by itself can cause a significant gap. See, T-Mobile Cent., LLC v. Unified

Gov't of Wyandotte Cty., 528 F. Supp. 2d 1128, 1169 (D. Kan. 2007), aff'd in part sub nom. T-

Mobile Cent., LLC v. Unified Gov't of Wyandotte Cty., 546 F.3d 1299 (10th Cir. 2008) (Where “T–

Mobile has proven a significant gap with respect to in-building coverage, it is unnecessary” to

review whether there is also a gap in outdoor or in-vehicle coverage).

       Here, an unrebutted analysis by Defendants’ expert witness using reliable propagation data

demonstrates that T-Mobile has a significant gap in its in-building coverage that would be

remedied by the proposed modifications. In the vicinity of the site at issue, T-Mobile provides

wireless services using spectrum in the 700 MHz, 1900 MHz, and 2100 MHz frequency bands.

SOF ¶ 8. T-Mobile has a gap in its 1900 and 2100 MHz in-building coverage spanning an area

that contains 7,000 residents, and a gap in its 700 MHz in-building coverage spanning an area that

contains 6,500 residents. SOF ¶¶ 33-34. This is more than sufficient to constitute a significant

gap. See AT&T Mobility, 642 F. App’x at 891 (two-mile gap in in-vehicle coverage and one-mile

gap in in-building coverage was a significant gap in service); Unified Gov’t, 546 F.3d at 1168 (gap

in in-building service covering 600 households was a significant gap). The modifications proposed

in the Application would add 700 MHz capacity to the existing site, remedying a significant portion

of the gap by providing 6 square miles of in-building residential coverage, serving 5,451 people

living in the significant gap area, SOF ¶ 35.

       Although the FCC has determined that applicants may no longer be required to show that

the facilities proposed to close a service gap are the least restrictive means to sustain a prohibition

of service claim under Section 332, supra n.2, Defendants’ proposal is indisputably the least

intrusive means to close the gap in service. The Application seeks to modify a structure at which

                                                  19
 
 
 




T-Mobile already operates wireless facilities by replacing the existing antennas with new, larger

antennas that have 700 MHz capabilities. Using existing towers is frequently acknowledged as

the least intrusive means for remedying service gaps, by localities and courts alike. See, e.g.,

Omnipoint Commc'ns, Inc. v. Town of LaGrange, 658 F. Supp. 2d 539, 559 (S.D.N.Y. 2009) (“By

choosing to co-locate antennas on an existing tower, T–Mobile has chosen both the least intrusive

means to fill a significant gap in coverage, as well as the means that complies with the Town’s co-

location preference as stated in its Code.”). Further, Defendants’ unrebutted expert report confirms

that the existing surrounding sites cannot be modified or enhanced to close the gap, and that

Applicants’ proposed modification is the minimum height to achieve reliable service. SOF ¶ 36.

         Under the most stringent of tests, the uncontroverted facts demonstrate that precluding the

modification requested in the Application would have the effect of prohibiting service in violation

federal law. Accordingly, judgment must be entered for Defendants.

                                          CONCLUSION

         In light of the foregoing, Defendants urge the Court to grant summary judgment in their

favor.

                                                      Respectfully submitted,
                                                      /s/ Joshua S. Turner
                                                      Joshua S. Turner
                                                      Sara M. Baxenberg
                                                      WILEY REIN LLP
                                                      1776 K Street, N.W.
                                                      Washington, D.C. 20006
                                                      Tel: (202) 719-7000
                                                      jturner@wileyrein.com
                                                      Counsel for Crown Castle and T-Mobile
November 2, 2018



                                                 20
 
 
 




                                CERTIFICATE OF SERVICE

       I, Joshua S. Turner, hereby certify that on November 2, 2018, I electronically filed the

forgoing through the Court’s CM/ECF system which will send notification of such filing to the

following e-mail addresses:

       djohnson@douglas.co.us

                                                  Respectfully submitted,
                                                  /s/ Joshua S. Turner
                                                  Joshua S. Turner
                                                  WILEY REIN LLP
                                                  1776 K Street, N.W.
                                                  Washington, D.C. 20006
                                                  Tel: (202) 719-7000
                                                  Fax: (202) 719-7049
                                                  jturner@wileyrein.com
                                                  Counsel for Crown Castle and T-Mobile

 




 
